HEDRICK, Chief Judge.
Defendants, Essex Group, Inc. [hereinafter Essex], and Hamilton Standard Controls, Inc. [hereinafter Hamilton], seek review of various interlocutory orders. In our discretion, we allow defendants’ petitions to review the 16 January 1986 and the 30 May 1986 orders of Judge Bailey on their merits.
Appellants contend that the court’s 16 January 1986 order imposing sanctions should be reversed for the following reasons: (a) because the order is based on findings and conclusions not supported by the record; (b) because the record does not support the court’s finding that the appellants failed to provide complete discovery responses; (c) because the record does not support the court’s conclusion that the appellants willfully violated the 23 July 1985 order; and (d) because the record does not support the court’s finding that the appellants demonstrated an unwillingness to cooperate with other parties during discovery. Appellants also argue that the order should be reversed: (a) because the sanctions imposed were not just; (b) because the court failed to follow the appropriate legal standards; (c) because the court failed to consider alternative sanctions; and (d) because the severity of the sanction of striking the defenses of appellants was “grossly dis*200proportionate to the seriousness of any misconduct.” Finally appellants contend that the order should be reversed because it violated their constitutional rights to due process and trial by jury. We disagree and affirm the trial court’s orders.
G.S. 1A-1, Rule 37 in pertinent part provides:
(2) ... If a party or an officer, director, or managing agent of a party or a person designated under Rule 30(b)(6) or 31(a) to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under section (a) of this rule or Rule 35, or if a party fails to obey an order entered under Rule 26(f) a judge of the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:
a. An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;
b. An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing designated matters in evidence;
c. An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party;
d. In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination;
e. Where a party has failed to comply with an order under Rule 35(a) requiring him to produce another for examination, such orders as are listed in subdivisions a, b, and c of this subsection, unless the party failing to comply shows that he is unable to produce such person for examination.
In lieu of any of the foregoing orders or in addition thereto, the court shall require the party failing to obey the *201order to pay the reasonable expenses, including attorney’s fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.
It is clear from the record that appellants were dilatory and disobeyed the order of the trial court to provide further answers to the interrogatories. On 23 July 1985, Judge Bailey signed an order directing appellants to supply further answers to certain interrogatories by 22 August 1985. Appellants did not even make an effort to provide answers until 9 January 1986, five days before plaintiffs’ motion for sanctions was scheduled to be heard. Thus, it is clear that appellants were subject to the imposition of sanctions for violation of the court’s previous orders.
There is evidence in the record to support the trial court’s findings of fact and these findings of fact support the court’s conclusions of law. Thus, the only issue which we must determine is whether the sanctions imposed were proper. As we stated in Telegraph Co. v. Griffin, 39 N.C. App. 721, 727, 251 S.E. 2d 885, 888, disc. rev. denied, 297 N.C. 304, 254 S.E. 2d 921 (1979),
. . . the discovery rules “should be constructed liberally” so as to substantially accomplish their purposes. Willis v. Duke Power Co., 291 N.C. at 34, 229 S.E. 2d at 200. The administration of these rules lies necessarily within the province of the trial courts; Rule 37 allowing the trial court to impose sanctions is flexible, and a “broad discretion must be given to the trial judge with regard to sanctions.” 8 Wright & Miller, Federal Practice and Procedure: Civil Sec. 2284, at 765 (1970). See also 4A Moore’s Federal Practice, 37.03 [2.-7] (2d Ed. 1978).
Even though the sanctions imposed were somewhat severe, they were among those expressly authorized by the statute; thus, we cannot hold that they constitute an abuse of discretion absent specific evidence of injustice caused thereby. First Citizens Bank v. Powell, 58 N.C. App. 229, 292 S.E. 2d 731 (1982), aff’d, 307 N.C. 467, 298 S.E. 2d 386 (1983). We have reviewed appellants’ contentions for evidence of injustice caused by Judge Bailey’s order, and in view of the specific facts of this case we are unable to find any abuse of discretion in the trial court’s actions. Finally, we conclude that the trial court’s order did not deny appellants’ right to *202due process or trial by jury. In view of our holding that the 16 January 1986 order was properly entered we need not address appellants’ arguments regarding errors allegedly made in ruling upon their motion to reconsider. All outstanding motions and petitions not specially allowed by this opinion are hereby denied. The orders dated 16 January 1986 and 30 May 1986 are hereby
Affirmed.
Judges Johnson and Greene concur.